Citation Nr: 1811562	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for treatment purposes for a dental condition, to include as secondary to diabetes mellitus.

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to March 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1963 to October 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2006 and August 2008 rating decisions by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  The August 2006 rating decision denied service connection for treatment purposes for a dental condition.  The August 2008 rating decision, in pertinent part, denied a rating in excess of 20 percent for diabetes mellitus and continued a denial of a TDIU rating.  Notably, a 100 percent combined schedular rating has been assigned from March 1, 2011.  In June 2013, the Board remanded the claims for additional development.  [The Board also remanded the matters of whether new and material evidence has been received to reopen a claim for service connection for hypertension and entitlement to a rating in excess of 30 percent for diabetic retinopathy for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Such SOC was issued in November 2017, but the Veteran did not perfect appeals in the matters by timely filing a substantive appeal.  Accordingly, those matters are not before the Board.]

In February 2006, the Veteran filed a claim for "a dental condition secondary to diabetes..."  It appears the Veteran is seeking service connection for a dental disability for VA compensation purposes, but the Agency of Original Jurisdiction (AOJ) has thus far only adjudicated the matter of service connection for a dental condition for treatment purposes .  Accordingly, the matter of service connection for a dental disability for VA compensation purposes has been raised by the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction in this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The matters of the rating for diabetes mellitus and entitlement to a TDIU rating prior to March 1, 2011 are being REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected disabilities have been assigned a combined schedular rating of 100 percent, effective March 1, 2011.


CONCLUSION OF LAW

Service connection for periodontal disease for the purpose of obtaining VA treatment is warranted.  38 U.S.C. §§ 1101, 1712, 5107 (2012); 38 C.F.R. §§ 3.381, 17.161(h) (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Several categories of eligibility exist for VA outpatient dental treatment.  Service connection for treatment purposes is available for chronic periodontal disease under 38 C.F.R. § 3.381(b) if a veteran meets the requirements of 38 C.F.R. § 17.161.  Under 38 C.F.R. § 17.161(h), class IV treatment is available to veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation.  The Veteran's service-connected disabilities have been assigned a combined schedular rating of 100 percent, effective March 1, 2011.  On March 2017 VA examination, periodontal disease was diagnosed.  Accordingly, the Veteran meets the requirements of Class IV eligibility for VA outpatient dental treatment, and service connection for a periodontal disease for the purposes of outpatient VA dental treatment only is warranted.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161. 


ORDER

Service connection for periodontal disease for the purposes of obtaining VA outpatient treatment is granted.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the matter regarding the rating for diabetes mellitus.

On VA diabetes examination in March 2017 the examiner noted he reviewed a VA treatment record database and described the Veteran's ongoing treatment, which included prescribed medications.  The examiner also cited February 2017 test results.  VA treatment records from September 2011 to the present are not associated with the record.  As all outstanding records of evaluations and treatment the Veteran  has received for diabetes mellitus during the evaluation period are constructively of record and pertinent evidence, they must be sought.

Pursuant to the remand, the Veteran was requested, in part, to provide releases for VA to secure records of private treatment for his diabetes mellitus.  He did not respond.  On remand, he should be provided another opportunity to submit such releases.

The matter of entitlement to a TDIU rating prior to March 1, 2011 is inextricably intertwined with the matter of the rating for diabetes mellitus.

The case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated records of all VA treatment and evaluations the Veteran has received for diabetes mellitus from September 2011 to the present (to specifically include treatment at the San Juan VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. The AOJ should advise the Veteran that the complete records of his private treatment for diabetes mellitus are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to the AOJ request, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private treatment records are received.  

3. The AOJ should arrange for any further development suggested by the evidence received (e.g., an updated VA examination of the diabetes mellitus if indicated).

4. The AOJ should then review the entire record and readjudicate the matters of entitlement to a rating in excess of 20 percent for diabetes mellitus and entitlement to a TDIU rating prior to March 1, 2011.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


